The plaintiff instituted Actions No. 1 and No. 2 to recover damages for personal injuries arising out of the same accident. The actions were thereafter consolidated by order. On the trial, the complaint of the plaintiff against Playland Holding Corporation and Ocean Distributors, Inc., was dismissed. The jury rendered a verdict in favor of plaintiff and against defendant Beach 98th and Board-walk Corporation in Action No. 1, and against defendant Dorothy Basson Martin in Action No. 2. The verdict against Beach 98th and Boardwalk Corporation was set aside upon motion of that defendant and the complaint dismissed as to it. Defendant Dorothy Basson Martin appeals from the judgment against her, and the plaintiff cross-appeals from that part of the judgment which sets aside the jury’s verdict against Beach 98th and Boardwalk Corporation and dismisses his complaint as to it. On appeal by defendant Dorothy Basson Martin (Action No. 2), the judgment, insofar as appealed from, is unanimously affirmed, with costs. In view of the foregoing decision in Action No. 2, the appeal of plaintiff in Action No. 1 is dismissed, without costs. No opinion. Present — Close, P. J., Hagarty, Cars-well, Johnston and Adel, JJ.